Response for petition for rehearing — Overruled.
Carroll, J.
In the opinion we said: “And giving to this contract such construction, our conclusion is that the State .Bank was entitled to receive from the Livingston Bank on all notes and bills discounted by it after November 1, 1906, and that did not mature until after January 1, 1907, that proportionate part of the interest that was collected or received by the Livingston Bank for the time between January 1st and the maturity of the notes.”
We thought this language made it clear that the State Bank was only entitled to interest on notes and bills discounted by the Livingston Bank after November 1st. But, that there may be no possible room for doubt, we now add that the State Bank is not entitled to any interest or discount collected or received by the Livingston Bank before November 1st on notes or bills discounted by it before November 1, 1906, no matter when such notes or bills matured. These bills and notes the State Bank knew the condition of when it made the purchase.
Petition for rehearing overruled.